Exhibit 10.3

FIRST PREFERRED FLEET MORTGAGE

on the United States flag vessels

 

ATCHAFALAYA BAY   G.P. FISHERMAN ATLANTIC BEACH   GRAND CHENIERE ATLANTIC BREEZE
  GRANDE BATTURE ATLANTIC COAST   GREAT WICOMICO ATLANTIC MIST   GUSSIE J. FLYNN
ATLANTIC SHORE   HELGE HOVLAND ATLANTIC VENTURE   ISLE DERNIERE BEACHCOMBER  
LANCASTER BULL DOG   MARSH ISLAND CARL BURTON   MISSISSIPPI SOUND COASTAL
HARVESTER   RACHEL BURTON COTE BLANCHE BAY   SHEARWATER EARL J. CONARD, JR.  
SMITH ISLAND G.P. AMELIA   TERREBONNE BAY G.P. ANNA   TIDELANDS G.P. CHAUVIN  
TRINITY SHOAL

given by

OMEGA PROTEIN, INC.

to

OMEGA MASTER VESSEL TRUST 2007

dated

March 26, 2007



--------------------------------------------------------------------------------

SYNOPSIS OF MORTGAGE

 

Name and Official

   

Numbers of Vessels:

      ATCHAFALAYA BAY   O.N. 539603   ATLANTIC BEACH   O.N. 562679   ATLANTIC
BREEZE   O.N. 585456   ATLANTIC COAST   O.N. 581973   ATLANTIC MIST   O.N.
532093   ATLANTIC SHORE   O.N. 552062   ATLANTIC VENTURE   O.N. 587483  
BEACHCOMBER   O.N. 288224   BULL DOG   O.N. 581304   CARL BURTON   O.N. 298971  
COASTAL HARVESTER   O.N. 588862   COTE BLANCHE BAY   O.N. 509347   EARL J.
CONARD, JR.   O.N. 547733   G.P. AMELIA   O.N. 943917   G.P. ANNA   O.N. 943908
  G.P. CHAUVIN   O.N. 944035   G.P. FISHERMAN   O.N. 650282   GRAND CHENIERE  
O.N. 590692   GRANDE BATTURE   O.N. 571537   GREAT WICOMICO   O.N. 572545  
GUSSIE J. FLYNN   O.N. 563509   HELGE HOVLAND   O.N. 571186   ISLE DERNIERE  
O.N. 618126   LANCASTER   O.N. 556177   MARSH ISLAND   O.N. 532142   MISSISSIPPI
SOUND   O.N. 563685   RACHEL BURTON   O.N. 298819   SHEARWATER   O.N. 624092  
SMITH ISLAND   O.N. 563942   TERREBONNE BAY   O.N. 508200   TIDELANDS   O.N.
501955   TRINITY SHOAL   O.N. 281152

Type of Instrument:

  First Preferred Fleet Mortgage  

Date of Instrument:

  March 26, 2007  

Name of Shipowner

   

(Percentage of Vessels owned):

  OMEGA PROTEIN, INC. (100%)  



--------------------------------------------------------------------------------

Address of Shipowner:   2101 CityWest Boulevard     Building 3, Suite 500    
Houston, Texas 77042   Name of Mortgagee:   OMEGA MASTER VESSEL TRUST 2007  
Address of Mortgagee:   c/o Wilmington Trust Company, as Trustee     Rodney
Square North     1100 North Market Street     Wilmington, Delaware 19890-0001  
  Attention: Corporate Trust Administration   Total Amount of Mortgage:  
$80,000,000 (exclusive of interest, fees, expenses and performance of mortgage
covenants)  



--------------------------------------------------------------------------------

FIRST PREFERRED FLEET MORTGAGE

This FIRST PREFERRED FLEET MORTGAGE (this “Mortgage”) dated March 26, 2007 is
given by OMEGA PROTEIN, INC., a Virginia corporation (the “Shipowner”) with
offices at 2101 CityWest Boulevard, Building 3, Suite 500, Houston, Texas 77042,
to OMEGA MASTER VESSEL TRUST 2007, a Delaware statutory trust (the “Mortgagee”)
with offices at c/o Wilmington Trust Company, as Trustee, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate
Trust Administration.

RECITALS

WHEREAS, the Shipowner is the sole legal and beneficial owner of the whole of
each of the following vessels:

 

Name

 

Official No.

ATCHAFALAYA BAY   539603 ATLANTIC BREEZE   585456 ATLANTIC MIST   532093
ATLANTIC VENTURE   587483 ATLANTIC BEACH   562679 ATLANTIC COAST   581973
ATLANTIC SHORE   552062 BEACHCOMBER   288224 BULL DOG   581304 CARL BURTON  
298971 COASTAL HARVESTER   588862 COTE BLANCHE BAY   509347 EARL J. CONARD, JR.
  547733 G.P. AMELIA   943917 G.P. ANNA   943908 G.P. CHAUVIN   944035 G.P.
FISHERMAN   650282 GRANDE BATTURE   571537 GRAND CHENIERE   590692 GREAT
WICOMICO   572545 GUSSIE J. FLYNN   563509 HELGE HOVLAND   571186 ISLE DERNIERE
  618126 LANCASTER   556177 MARSH ISLAND   532142 MISSISSIPPI SOUND   563685
RACHEL BURTON   298819 SMITH ISLAND   563942 TIDELANDS   501955



--------------------------------------------------------------------------------

Name

  

Official No.

SHEARWATER    624092 TERREBONNE BAY    508200 TRINITY SHOAL    281152

each duly documented in the name of the Shipowner under the laws and flag of the
United States of America (each, a “Vessel” and collectively, the “Vessels”); and

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
among Omega Protein Corporation, a Nevada corporation (“Omega”), the Shipowner
(who, together with Omega are hereinafter collectively referred to as the
“Borrowers” and individually, a “Borrower”), each subsidiary of Omega listed as
a “Guarantor” on the signature pages thereto (the “Guarantors”), the financial
institutions from time to time party thereto (the “Lenders”), and Bank of
America, N.A., a national banking association, as Administrative Agent, Swing
Line Lender and L/C Issuer (as amended from time to time in accordance with its
terms, called the “Credit Agreement”), and other documents executed in
connection therewith, the Lenders have agreed to make available to the Borrowers
various credit facilities up to $55,000,000 (the “Credit Facilities”) and to
enter into various interest rate, commodity, currency hedging or swap
transactions (the “Swap Transactions”) and provide certain treasury or cash
management services (the “Treasury Management Services”), and the form of Credit
Agreement, without Schedules or Exhibits, is attached as Schedule I hereto; and

WHEREAS, pursuant to the Master Vessel Trust Agreement, dated as of the date
hereof, the Administrative Agent and Wilmington Trust Company formed the
Mortgagee for the purpose of holding various collateral, including this
Mortgage, for the benefit of the Administrative Agent; and

WHEREAS, the Shipowner, in order to secure the repayment of all amounts from
time to time due under the Credit Agreement and the other Loan Documents and the
performance and observance of and compliance with the covenants, terms and
conditions contained in the Credit Agreement, this Mortgage and the other Loan
Documents, has duly authorized the execution and delivery of this First
Preferred Fleet Mortgage under and pursuant to the United States Ship Mortgage
Act of 1920, as amended, recodified at 46 U.S.C. § 31301 et seq. (the “Ship
Mortgage Act”).

NOW THEREFORE, THIS MORTGAGE WITNESSETH (with defined terms used herein and not
otherwise defined having the respective meanings ascribed thereto in the Credit
Agreement and the rules of interpretation set forth in Section 1.02 thereof
applying hereto):

That in consideration of the premises and of the sums loaned and to be loaned as
above recited and for other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, and in order to secure the payment
when due of all amounts owed by the Loan Parties under the Credit Agreement and
the other Loan Documents in accordance with the terms thereof, and the payment
of all other sums as may hereafter become secured by this Mortgage in accordance
with the terms hereof, and to secure the performance and observance by

 

2



--------------------------------------------------------------------------------

each Loan Party of, and the compliance by each Loan Party with, all of the
covenants, terms and conditions contained herein and in the Credit Agreement and
the other Loan Documents, the Shipowner by these presents does hereby grant,
convey, mortgage, pledge, assign, transfer, set over and confirm the whole of
the Vessels unto the Mortgagee, its successors and assigns, together with all of
the engines, machinery, masts, spars, rigging, boats, anchors, chains, cables,
tackle, apparel, fuel, furniture, fittings and equipment and all other
appurtenances to the Vessels appertaining or belonging, whether now owned or
hereafter acquired, whether on board or not, and all additions, improvements and
replacements hereafter made in or to the Vessels, or any part thereof, or in or
to the equipment and appurtenances aforesaid, all of which shall be deemed to be
included in the term “Vessels” as used in this Mortgage.

TO HAVE AND TO HOLD the same unto the Mortgagee, its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the payment of
amounts owed by the Loan Parties under the Credit Agreement and the other Loan
Documents and to secure the performance and observance by each Loan Party of,
and compliance by each Loan Party with, the covenants, terms and conditions in
this Mortgage and in the Credit Agreement and the other Loan Documents
contained;

PROVIDED, ONLY, and the conditions of these presents are such, that if the
Shipowner or any other Loan Party shall pay or cause to be paid to the Mortgagee
the principal of the indebtedness aforesaid and interest thereon as and when the
same shall become due and payable in accordance with the terms of this Mortgage,
the Credit Agreement and the other Loan Documents and all other such sums as may
hereafter become secured by this Mortgage in accordance with the terms hereof,
and the Shipowner and each other Loan Party shall perform, observe and comply
with all the covenants, terms and conditions in the Credit Agreement, this
Mortgage and the other Loan Documents, expressed or implied, to be performed,
then these presents and the rights hereunder shall cease, determine and be void,
otherwise to be and remain in full force and effect.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses hereinafter set forth.

ARTICLE I

COVENANTS OF THE SHIPOWNER

The Shipowner hereby covenants and agrees with the Mortgagee as follows:

Section 1. The Shipowner shall pay when due the indebtedness evidenced as
aforesaid and interest thereon and the Shipowner shall observe, perform and
comply with each and every one of the covenants, terms and conditions herein and
in the Credit Agreement and the other Loan Documents, expressed or implied, on
its part to be observed, performed or complied with.

Section 2. The Shipowner was duly organized and is now validly existing as a
corporation under the laws of the Commonwealth of Virginia; it is now and shall
remain during

 

3



--------------------------------------------------------------------------------

the life of this Mortgage an “eligible owner” within the meaning of 46 U.S.C. §
12103(b), and any and all successor statutes thereto, and any and all
regulations promulgated under any thereof, satisfying the ownership requirements
of 46 U.S.C. § 12113(c) and 46 C.F.R. § 356.3(e), and any and all successor
statutes thereto, and any and all regulations promulgated under any thereof, and
qualified under applicable law to engage in the U.S. Fisheries Trade; it is duly
authorized to mortgage the Vessels; and all corporate actions necessary and
required by law for the execution and delivery of this Mortgage have been duly
and effectively taken.

Section 3. The Shipowner lawfully holds title to and is lawfully possessed of
the Vessels free from any Lien whatsoever, or any commitment to make the Vessels
available for charter or sale or use by any Governmental Authority, other than
the Lien of this Mortgage and any other Permitted Liens. The Shipowner shall
warrant and defend the title to, and the lawful possession of, each of the
Vessels, and every part thereof, for the benefit of the Mortgagee against the
claims and demands of all Persons whomsoever.

Section 4. The Shipowner, at its sole cost and expense, shall comply with and
satisfy all the provisions and requirements of the Ship Mortgage Act and the
American Fisheries Act of 1998, as amended (46 U.S.C. § 31322 et seq.), and any
and all successor statutes thereto, and any and all regulations thereunder, in
order to establish and maintain this Mortgage as a first preferred fleet
mortgage thereunder upon the Vessels and upon all renewals, improvements and
replacements made in or to the same.

Section 5. The Shipowner further covenants that it shall not cause or permit the
Vessels to be operated in any manner contrary to law and shall not engage in any
unlawful trade or violate any law or carry any cargo that will expose the
Vessels to penalty, forfeiture or capture, and shall not do, or suffer or permit
to be done, anything that can or may injuriously affect the documentation of any
Vessel under the laws and regulations of the United States and shall at all
times keep each of the Vessels duly documented thereunder.

Section 6. The Shipowner shall pay and discharge when due and payable, from time
to time, all taxes, assessments, governmental charges, fines and penalties
lawfully imposed on the Vessels or any income therefrom, unless the same are
being contested in good faith by legal proceedings being diligently pursued,
adequate reserves have been established on the books of the Shipowner with
respect thereto and there exists no danger of arrest, forfeiture or sale of any
Vessel by reason of the non-payment thereof.

Section 7. None of the Shipowner, any charterer, the Master of any of the
Vessels, or any other Person, has or shall have any right, power or authority to
create, incur or permit to be placed or imposed or continued upon the Vessels,
any Lien whatsoever other than the Lien of this Mortgage and other Permitted
Liens.

Section 8. The Shipowner shall place or cause to be placed, and at all times and
places shall retain or cause to be retained, a properly certified copy of this
Mortgage on board each of the Vessels with her papers and shall cause such
certified copy and such papers to be exhibited to any and all Persons having
business therewith that might give rise to any Lien thereon other than Liens for
crew’s wages and salvage, and to any representative of the Mortgagee; and shall
place

 

4



--------------------------------------------------------------------------------

or cause to be placed and keep prominently displayed or cause to be prominently
displayed in the chart room and in the Master’s cabin of each of each Vessel a
framed printed notice in plain type reading as follows:

“NOTICE OF MORTGAGE

This Vessel is documented in the name of OMEGA PROTEIN, INC. and is covered by a
FIRST PREFERRED FLEET MORTGAGE given to OMEGA MASTER VESSEL TRUST 2007 under
authority of the United States Ship Mortgage Act of 1920, as amended, recodified
at 46 U.S.C. § 31301 et seq., as amended. Under the terms of said Mortgage,
neither the Shipowner, any charterer, the Master of this Vessel nor any other
person has any right, power or authority to create, incur or permit to be
imposed upon this Vessel any lien whatsoever other than for crew’s wages and
salvage.”

Section 9. Except for Permitted Liens, the Shipowner shall not create or suffer
to be continued any Lien on any Vessel or any income therefrom and in due course
shall pay or cause to be paid or discharged or make adequate provision for the
payment or discharge of all claims or demands that, if not paid or discharged,
might result in the creation of such a Lien and shall cause the Vessel to be
released or discharged from each such Lien therefor.

Section 10. If any judicial action is commenced against any of the Vessels or if
any of the Vessels is otherwise attached, levied upon, or taken into custody or
detained by any proceeding in any court or tribunal or by any government or
other authority, the Shipowner shall promptly notify the Mortgagee or cause the
Mortgagee to be notified promptly in accordance with Section 33 hereof and shall
cause such Vessel to be released and all Liens thereon to be discharged other
than the Lien of this Mortgage and any other Permitted Lien, and shall promptly
notify the Mortgagee or shall cause the Mortgagee to be notified promptly
thereof in the manner aforesaid.

Section 11. The Shipowner shall at all times and without cost or expense to the
Mortgagee maintain and preserve, or cause to be maintained and preserved, each
of the Vessels in good running order and repair, so that each of the Vessels
shall be, in so far as due diligence can make her so, tight, staunch, strong and
well and sufficiently tackled, apparelled, furnished, equipped and in every
respect seaworthy and in good operating condition. Each of the Vessels shall,
and the Shipowner covenants that it shall, at all times comply with all
applicable laws, treaties and conventions of the United States, and the rules
and regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith. Unless otherwise
required by applicable law, the Shipowner shall not make, or permit to be made,
any substantial change in the structure, type and speed of any of the Vessels or
change in any of the Vessels’ rigs, without the prior written approval of the
Mortgagee.

 

5



--------------------------------------------------------------------------------

Section 12. Subject to any applicable restrictions in the Credit Agreement, the
Shipowner shall at all times afford the Mortgagee or its authorized
representatives, at the risk and expense of the Shipowner, full and complete
access to each of the Vessels at any time (and in the absence of a continuing
Event of Default, upon reasonable prior notice) and from time to time during
normal business hours for the purpose of inspecting the same and her cargo and
papers and, at the request of the Mortgagee, the Shipowner shall deliver for
inspection copies of any and all contracts and documents relating to the
Vessels, whether on board or not.

Section 13. So long as this Mortgage shall remain outstanding, the Shipowner
shall not transfer or change the flag of any of the Vessels without the prior
written consent of the Mortgagee, and any such written consent to any one
transfer or change of flag shall not be construed to be waiver of this provision
with respect to any subsequent proposed transfer or change of flag.

Section 14. Except as expressly permitted by the Credit Agreement, the Shipowner
shall not sell, mortgage, transfer, charter or transfer the management of any
Vessel without the prior written consent of the Mortgagee, and any such written
consent to any one such sale, mortgage, transfer, charter or transfer of
management shall not be construed to be a waiver of this provision with respect
to any subsequent proposed sale, mortgage, transfer, charter or transfer of
management. Any such sale, mortgage, transfer, charter or transfer of the
management of any Vessel shall be subject to the provisions of this Mortgage and
the Lien it creates.

Section 15. (a) The Shipowner shall, at its sole cost and expense, when and so
long as this Mortgage shall be outstanding, insure the Vessels and keep each
Vessel insured, in lawful money of the United States, for an amount not less
than the full commercial value of such Vessel. No Vessel shall in any event be
insured for an amount less than the agreed valuation as set forth in the
applicable marine and war risk policies. Such insurance shall cover marine and
war risk perils, on hull and machinery, and shall be maintained in the broadest
forms available in the American or British insurance markets or such other
markets as may be satisfactory to the Mortgagee. No Vessel shall operate in or
carry any cargoes or proceed into any area then excluded by trading warranties
under its marine or war risk policies (including protection and indemnity)
without obtaining any necessary additional coverage, satisfactory in form and
substance, and evidence of which shall be furnished, to the Mortgagee.

(b) The policy or policies of insurance shall be issued by responsible
underwriters acceptable to the Mortgagee, shall contain the conditions, terms,
stipulations and insuring covenants satisfactory to the Mortgagee in its
reasonable judgment and shall be kept in full force and effect by the Shipowner
so long as this Mortgage shall be outstanding. All such policies, binders, cover
notes and other interim insurance contracts shall be executed and issued in the
name of the Shipowner and shall, to the extent that the Mortgagee shall require,
provide that loss be payable to the Mortgagee for distribution by it to itself
and the Shipowner as their respective interests may appear and shall provide for
at least thirty (30) days’ prior notice to be given the Mortgagee by the broker
and/or underwriters in the event of cancellation or material alteration. The
Mortgagee (and such other Persons as the Mortgagee may designate from time to
time) shall be named as co-assureds on all such policies, cover notes and
insurance contracts but without liability of the Mortgagee or any such other
Person for premiums or calls. All such

 

6



--------------------------------------------------------------------------------

cover notes, and if requested by the Mortgagee at any time and from time to time
all such policies, binders and other interim insurance contracts, shall be
deposited with the Mortgagee. The Shipowner shall furnish or cause to be
furnished to the Mortgagee annually a detailed report signed by a firm or firms
of marine insurance brokers satisfactory to the Mortgagee as to the insurance
maintained in respect of the Vessels, as to their opinion that such insurances
are at least comparable to that which is customarily maintained for properties
of a similar character employed under similar conditions’ of operation by
prudent companies engaged in a similar business and as to compliance with the
provisions of this Section 15. In addition, the Shipowner shall maintain or
cause to be maintained protection and indemnity insurance and coverage that is
carried and maintained for properties of a similar character employed under
similar conditions of operation by prudent companies engaged in a similar
business and in the maximum available amount on commercially reasonable terms
against pollution liability, through underwriters or associations acceptable to
the Mortgagee and in the maximum amount available with respect to coverage other
than pollution liability that is carried and maintained for properties of a
similar character employed under similar conditions of operation by prudent
companies engaged in a similar business; provided, however, that war risk
protection and indemnity insurance shall be in an amount not less than the
amount of insurance against total loss. Such insurance policies shall provide
for at least thirty (30) days’ prior written notice to be given to the Mortgagee
by the underwriters or association in the event of cancellation or material
alteration or the failure of the Shipowner to pay any premium or call that would
suspend coverage under the policy or the payment of a claim thereunder. The
Shipowner shall furnish a copy of each insurance policy with respect to any
Vessel to the Mortgagee.

Unless otherwise required by the Mortgagee by notice to the underwriters,
although the following insurance is payable to the Mortgagee, any loss under any
insurance on the Vessels with respect to protection and indemnity risks may be
paid directly to the Shipowner to reimburse it for any loss, damage or expense
incurred by it and covered by such insurance or to the Person to whom any
liability covered by such insurance has been incurred. Any loss under any
insurance with respect to the Vessels involving any damage to any Vessel (other
than a loss under any insurance on the Vessels with respect to protection and
indemnity risks), shall be paid directly to the Mortgagee for application
pursuant to Section 27 hereof.

(c) The Shipowner shall not declare or agree with the underwriters that any
Vessel is a constructive or compromised, agreed or arranged constructive total
loss without the prior written consent of the Mortgagee.

(d) The Shipowner shall comply with and satisfy all of the provisions of any
applicable law, rule, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on the Shipowner or any of the Vessels
with respect to pollution including, without limitation, the U.S. Water
Pollution Control Act, as amended by the Water Pollution Control Act Amendment
of 1972 and as it may be further amended, the Oil Pollution Act of 1990, as
amended from time to time, and the Hazardous Materials Transportation Act, as
amended from time to time, and shall maintain all certificates or other evidence
of financial responsibility as may be required by any such law, regulation,
proclamation or order with respect to the trade in which any of the Vessels from
time to time is engaged and the cargoes carried by it.

 

7



--------------------------------------------------------------------------------

Section 16. The Shipowner shall reimburse the Mortgagee on demand, with interest
at the highest rate of interest otherwise in effect under the Credit Agreement
(not including any Default Rate then in effect) plus 2% per annum, for any and
all expenditures that the Mortgagee may from time to time make, lay out or
expend in providing such protection in respect of insurance, discharge or
purchase of Liens, taxes, dues, assessments, governmental charges, fines and
penalties lawfully imposed, repairs, attorneys’ fees and other matters as the
Shipowner is obligated herein to provide, but fails to provide. Such obligation
of the Shipowner to reimburse the Mortgagee shall be an additional indebtedness
due from the Shipowner, secured by this Mortgage, and shall be payable by the
Shipowner on demand. The Mortgagee, though privileged so to do, shall be under
no obligation to the Shipowner to make any such expenditures, nor shall the
making thereof relieve the Shipowner of any default in that respect.

ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

Section 17. If an Event of Default shall occur and be continuing, then and in
each and every such case the Mortgagee shall have the right to:

(1) Exercise all the rights and remedies in foreclosure and otherwise given to
the Mortgagee by the provisions of applicable law, including, but not limited
to, the provisions of the Ship Mortgage Act;

(2) Bring suit at law, in equity or in admiralty, as the Mortgagee may be
advised, to recover judgment for any and all amounts due under Credit Agreement,
any other Loan Document or otherwise hereunder, and collect the same out of any
and all property of the owner whether covered by this Mortgage or otherwise;

(3) To the extent permitted by, and subject to, applicable law (including,
without limitation, the American Fisheries Act of 1998 (46 U.S.C. § 31322 et
seq.), and the regulations promulgated pursuant thereto), take the Vessels, or
any of them, wherever the same may be, without legal process and without being
responsible for loss or damage; and the Shipowner or other Person in possession
forthwith upon demand of the Mortgagee shall surrender to the Mortgagee
possession of the Vessels, as demanded by the Mortgagee, and the Mortgagee may,
without being responsible for loss or damage, hold, lay up, lease, charter,
operate or otherwise use the Vessels, or any of them, for such time and upon
such terms as it may deem to be for its best advantage, accounting only for the
net profits, if any, arising from such use and charging all receipts from such
use or from the sale of the Vessels, or any of them, by court proceedings or
pursuant to Subsection (4) next following, and all costs, expenses, charges,
damages or losses by reason of such; and if at any time the Mortgagee shall
avail itself of the right herein given it to take the Vessels or any of them and
shall take any such Vessel, the Mortgagee shall have the right to dock such
Vessel or Vessels for a reasonable time at any dock, pier or other premises of
the Shipowner without charge, or to dock it or them at any other place at the
cost and expense of the Shipowner, and

 

8



--------------------------------------------------------------------------------

(4) To the extent permitted by, and subject to, applicable law (including,
without limitation, the American Fisheries Act of 1998 (46 U.S.C. § 31322 et
seq.), and the regulations promulgated pursuant thereto), and without being
responsible for loss or damage, where it has acted reasonably and in good faith,
sell the Vessels or any of them at any place and at such time as the Mortgagee
may specify and in such manner as the Mortgagee may deem advisable free from any
claim by the Shipowner in admiralty, in equity, at law or by statute, after
first giving notice (in the case of a public sale) of the time and place of sale
with a general description of the property in the following manner:

(i) By publishing such notice for five (5) consecutive days in a daily newspaper
of general circulation published in New York City;

(ii) If the place of sale should not be New York City, then also by publication
of a similar notice in a daily newspaper, if any, published at the place of
sale; and

(iii) By sending a similar notice by telex or telecopier confirmed by registered
mail to the Shipowner at its address hereinafter set forth on or before the day
of first publication.

Section 18. Any sale of any Vessel made pursuant to this Mortgage, whether under
the power of sale hereby granted or any judicial proceedings, shall operate to
divest all right, title and interest of any nature whatsoever of the Shipowner
therein and thereto, and shall bar the Shipowner, its successors and assigns,
and all Persons claiming by, through or under them. No purchaser shall be bound
to inquire whether notice has been given, or whether any default has occurred,
or as to the propriety of the sale, or as to the application of the proceeds
thereof. In case of such sale, any Lender shall be entitled, for the purpose of
mailing settlement or payment for the property purchased to use and apply the
unpaid balance of any amount owed to such Lender pursuant to the Credit
Agreement or any other Loan Document in order that there may be credited against
the amount remaining due and unpaid thereon the sums payable out of the net
proceeds of such sale to such Lender after allowing for the costs and expense of
sale and other charges; and thereupon such purchaser shall be credited, on
account of such purchase price, with the net purchase price that shall have been
so credited. At such sale, any Lender may bid for and purchase such property,
and upon compliance with the terms of sale and to the extent permitted by, and
subject to, applicable law (including, without limitation, the American
Fisheries Act of 1998 (46 U.S.C. § 31322 et seq.) and the regulations
promulgated pursuant thereto) may hold, retain and dispose of such property
without further accountability therefor.

Section 19. The Mortgagee is hereby appointed attorney-in-fact of the Shipowner,
to execute and deliver to any purchaser aforesaid, and is hereby vested with
full power and authority to make, in the name and in behalf of the Shipowner,
good conveyance of the title to any Vessel so sold. In the event of a sale of
the Vessels or any of them, the Shipowner shall, if and when required by the
Mortgagee, execute such form of conveyance of such Vessels or Vessel as the
Mortgagee may direct or approve.

Section 20. The Mortgagee is hereby appointed attorney-in-fact of the Shipowner
to demand, collect, receive, compromise and sue for, in the name of the
Shipowner, so long as any

 

9



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing and so far as may be
permitted by law, all freights, hire, earnings, issues, revenues, income and
profits of any of the Vessels, and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, and
all other sums due or to become due at the time of the happening of the Event of
Default in respect of any of the Vessels or in respect of any insurance thereon
from any Person whomsoever, and to make, give and execute in the name of the
Shipowner acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Shipowner all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing.

Section 21. Whenever any right to enter and take possession of any of the
Vessels accrues to the Mortgagee, the Mortgagee may require the Shipowner to
deliver, and the Shipowner shall on such demand, at its own cost and expense,
deliver such Vessel as demanded. If any legal proceedings shall be taken to
enforce any right under this Mortgage, the Mortgagee shall be entitled as a
matter of right to the appointment of a receiver of the Vessels and the
freights, hire, earnings, issues, revenues, income and profits due or to become
due arising from the operation thereof.

Section 22. The Shipowner hereby authorizes and empowers the Mortgagee or its
appointees or any of them, so long as any Event of Default shall have occurred
and be continuing, to appear in the name of the Shipowner, its successors and
assigns, in any court of any country or nation of the world where a suit is
pending against any of the Vessels because of or on account of any alleged Lien
against such Vessel from which such Vessel has not been released and to take
such proceedings as to the Mortgagee or its appointees or any of them may seem
proper towards the defense of such suit and the purchase or discharge of such
Lien, and all expenditures made or incurred by them or any of them for the
purpose of such defense, purchase or discharge shall be a debt due from the
Shipowner, its successors and assigns, to the Mortgagee, and shall be secured by
the Lien of this Mortgage in like manner and extent as if the amount and
description thereof were written herein.

Section 23. [Intentionally Omitted.]

Section 24. Each and every power and remedy herein given to the Mortgagee shall
be cumulative and shall be in addition to every other power and remedy herein
given or now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Mortgagee or by the Administrative Agent or any Lender
in the exercise of any right or power or in the pursuance of any remedy accruing
upon any Default or Event of Default shall impair any such right, power or
remedy or be construed to be a waiver of any such Default or Event of Default or
to be an acquiescence thereof; nor shall the acceptance by the Mortgagee of any
security or of any payment of or on account of any amount payable pursuant to
the Credit Agreement or any other Loan Document maturing after any Default or
Event of Default or of any

 

10



--------------------------------------------------------------------------------

payment on account of any past Default, be construed to be a waiver of any right
to take advantage of any future Default or Event of Default or of any past
Default or Event of Default not completely cured thereby.

Section 25. If at any time after an Event of Default and prior to the actual
sale of any of the Vessels by the Mortgagee or prior to any foreclosure
proceedings, the Shipowner offers to cure completely all Events of Default and
to pay all out-of-pocket expenses, advances and damages to the Mortgagee arising
from such Events of Default, with interest payable pursuant to the Credit
Agreement and the other Loan Documents; then the Mortgagee may, but shall have
no obligation to, accept such offer and restore the Shipowner to its former
position, but such action shall not affect any subsequent Event of Default or
impair any rights consequent thereon.

Section 26. In case the Mortgagee shall have proceeded to enforce any right,
power or remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Mortgagee, then and in every such case the
Shipowner and the Mortgagee shall be restored to their respective former
positions and rights hereunder with respect to the property subject or intended
to be subject to this Mortgage, and all rights, remedies and powers of the
Mortgagee shall continue as if no such proceedings had been taken, and this
Mortgage shall remain in full force and effect.

Section 27. The proceeds of the sale of any of the Vessels or of any insurance
maintained on any of the Vessels and the net earnings of any charter operation
or other use thereof by the Mortgagee under any of the powers herein specified
pursuant to or under the terms of this Mortgage or in any proceedings hereunder,
the application of which has not elsewhere herein been specifically provided
for, shall be applied as follows:

FIRST: To the payment of all fees, costs, expenses and charges, including the
expenses of any sale, the expenses of any retaking, attorneys’ fees, court
costs, and any other expenses or advances made or incurred by the Mortgagee in
the protection of its rights or the pursuance of its remedies hereunder, and to
provide adequate indemnity against Liens claiming priority over or equality with
the Lien of this Mortgage;

SECOND: To the Administrative Agent for application in accordance with the
Credit Agreement and the other Loan Documents; and

THIRD: To the payment of any surplus thereafter remaining to the Shipowner or to
whomsoever may be lawfully entitled thereto.

In the event that the proceeds and amounts referred to above received by the
Mortgagee are insufficient to pay in fill the amounts specified in paragraphs
“FIRST” and “SECOND” above, the Mortgagee shall be entitled to collect the
balance from the Shipowner or from any other Person or entity liable therefor.

Section 28. So long as no Event of Default shall have occurred and be
continuing, the Shipowner (a) shall be suffered and permitted to retain actual
possession and use of the Vessels

 

11



--------------------------------------------------------------------------------

and (b) shall have the right, from time to time, in its discretion, and without
application to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, but subject to the applicable terms of the Credit Agreement, to
dispose of, free from the Lien hereof, any engines, machinery, bowsprits, masts,
spars, rigging, boats, anchors, cables, chains, tackle, apparel, furniture,
fittings or equipment or any other appurtenances to the Vessels that are no
longer useful, necessary, profitable or advantageous in the operation of the
Vessels, first or simultaneously replacing the same by new engines, machinery,
bowsprits, masts, spars, rigging, boats, anchors, chains, cables, tackle,
apparel, furniture, fittings, equipment or other appurtenances of substantially
equal value to the Shipowner, which shall forthwith become, automatically and
without necessity of any action on the part of any Person, subject to the Lien
of this Mortgage as a first preferred fleet mortgage thereon.

ARTICLE III

SUNDRY PROVISIONS

Section 29. The total amount of the direct or contingent obligations that is or
may be secured by this Mortgage is $80,000,000 in principal amount (exclusive of
interest, costs, expenses and fees). Of this amount, $55,000,000 is attributable
to the obligations under the Credit Agreement and $25,000,000 is attributable to
the obligations under the various Swap Contract(s) and Treasury Management
Agreement(s) (as such terms are defined in the Credit Agreement), both of which
constitute “Obligations” under and as is defined in the Credit Agreement. The
date of maturity of this Mortgage is March 26, 2012, the discharge amount is the
same as the total amount and there is no separate discharge amount for each
Vessel. It is not intended that this Mortgage shall include property other than
the Vessels, and it shall not include property other than the Vessels as the
term “vessel” is used in Subsection (c)(2) of Section 31322 of Title 46 United
States Code, as amended Notwithstanding the foregoing, for property other than
the Vessels, if any should be determined to be covered by this Mortgage, the
discharge amount is zero point zero one percent (0.01%) of the total amount.

Section 30. All the covenants, promises, stipulations and agreements of the
Shipowner in this Mortgage contained shall bind the Shipowner and its successors
and assigns and shall inure to the benefit of the Mortgagee and its successors
and assigns.

Section 31. Wherever and whenever herein any right, power or authority is
granted or given to the Mortgagee, such right, power and authority may be
exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.

Section 32. If any one or more of the provisions of this Mortgage should at any
time for any reason be declared invalid, void or otherwise inoperative by a
court of competent jurisdiction, such declaration or decision shall not affect
the validity of any other provision or provisions of this Mortgage or the
validity of this Mortgage as a whole.

Section 33. All notices and other communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered, if to any party, at the
following address:

 

12



--------------------------------------------------------------------------------

if to the Mortgagee, to it at the following address:

Omega Master Vessel Trust 2007

c/o Wilmington Trust Company, as Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

Telephone: +1-302-636-6000

Telecopier: +1-302-636-4140

if to the Shipowner, to it at the following address:

Omega Protein, Inc.

2101 CityWest Boulevard

Building 3, Suite 500

Houston, Texas 77042

Attention: Robert W. Stockton

Telephone: +1-713-940-6184

Telecopier: +1-713-940-6122

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 33. All such notices and other communications shall be
effective, (a) if mailed, when received or three Business Days after deposited
in the mails, whichever occurs first, (b) if telecopied, when transmitted and
confirmation received, or (c) if delivered, upon delivery.

Section 34. Notwithstanding anything contained herein to the contrary, nothing
herein shall waive the preferred status of this Mortgage under the Ship Mortgage
Act or under the corresponding provisions of any act in any other jurisdiction
in which it is sought to be enforced and that, if any provision or portion of
this Mortgage shall be construed to waive its preferred status, then such
provision or portion to such extent shall be void and of no effect.

Section 35. This Mortgage shall be governed by, and construed in accordance
with, the federal maritime laws of the United States of America and, to the
extent such laws are inapplicable, by the laws of the State of Texas.

Section 36. The Shipowner hereby undertakes at its own cost and expense to
execute, sign, perfect, do and (if required), register every such further
assurance, document, act or thing reasonably necessary or advisable for the
purpose of maintaining or perfecting or exercising the security constituted by
this Mortgage.

Section 37. Each and every power and remedy in this Mortgage specifically given
to the Mortgagee shall be in addition to every other power and remedy herein
specifically given or now or hereafter existing at law, in equity, admiralty, or
by statute, and each and every power

 

13



--------------------------------------------------------------------------------

and remedy, whether specifically in this Mortgage given or otherwise existing,
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and the exercise or the commencement of the
exercise of any such power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other power or remedy
under this Mortgage.

Section 38. None of the terms and conditions of this Mortgage may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by the Shipowner and the Mortgagee.

[Signature Follows on Next Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has executed thus Mortgage on the day and year
first above written.

 

OMEGA PROTEIN, INC. By:  

/s/ Robert W. Stockton

Name:   Robert W. Stockton Title:   Vice President and Chief Financial Officer

 

15